Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 February 3, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: DWS Capital Growth Fund, DWS Core Equity Fund, DWS Mid Cap Growth Fund, DWS Small Cap Core Fund and DWS Small Cap Growth Fund (the “Funds”), each a series of DWS Investment Trust (the “Trust”); (Reg. Nos. 002-13628; 811-00043) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 199 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Funds and was filed electronically on January 31, 2014. Please direct any comments or questions regarding this filing to the undersigned at (617) 295-3986. Very truly yours, /s/Scott D. Hogan Scott D. Hogan Director Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes
